Exhibit 99.1 SAIC Announces Fourth Quarter and Full Fiscal Year 2017 Results Revenues: $1.0 billion for fourth quarter; $4.5 billion for fiscal year Diluted earnings per share: $0.79 for fourth quarter; $3.22 for fiscal year Net income: $36 million for fourth quarter; $148 million for fiscal year EBITDA(1) as a % of revenues: 7.1% for fourth quarter; 7.2% for fiscal year Cash flows provided by operating activities: $62 million for fourth quarter; $273 million for fiscal year Book-to-bill ratio of approximately 0.8 for fourth quarter; 1.2 for fiscal year MCLEAN, VA, March 30, 2017—Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life cycle services and solutions in the technical, engineering, intelligence, and enterprise information technology markets, today announced results for the fourth quarter and full fiscal year ended February 3, 2017. “SAIC’s fourth quarter and full fiscal year 2017 results demonstrate continued execution of the business strategy and although revenue growth was a challenge, we are positioned well against an improving market backdrop,” said SAIC CEO Tony Moraco. “Program performance, margin improvement, strong cash flow generation and disciplined capital deployment continue to be the hallmarks of the SAIC shareholder value proposition.” Fourth Quarter and Full Fiscal Year 2017: Summary Operating Results Three Months Ended Year Ended February 3, Percent change January 29, February 3, Percent change January 29, (in millions, except per share amounts) Revenues $ (4 %) $ $ 3 % $ Operating income 61 13 % 54 19 % Operating income as a percentage of revenues % 90 bps % % 80 bps % Adjusted operating income(1) 61 (5 %) 64 11 % Adjusted operating income as a percentage of revenues % -10 bps % % 40 bps % Net income 36 29 % 28 26 % EBITDA(1) 73 0 % 73 13 % EBITDA as a percentage of revenues % 30 bps % % 60 bps % Adjusted EBITDA(1) 73 (9 %) 80 7 % Adjusted EBITDA as a percentage of revenues % -40 bps % % 20 bps % Diluted earnings per share $ 32 % $ $ 30 % $ Adjusted diluted earnings per share(1) $ 7 % $ $ 18 % $ Cash flows provided by operating activities $ 62 %) $ $ 21 % $ Free cash flow(1) $ 58 %) $ 99 $ 25 % $ Non-GAAP measure, see Schedule 5 for information about this measure. -1- Revenues for the quarter decreased $45 million, or 4%, compared to the prior year primarily due to lower subcontractor activity within our AMCOM contract portfolio ($12 million), the re-compete loss of an IT integration program for the Department of Homeland Security ($8 million), customer driven delays on a Marine Corp IT services program ($12 million), various other decreases across our contract portfolio and one less productive day in the quarter ($17 million). These decreases were partially offset by revenues on newly awarded programs including the Amphibious Combat Vehicle (ACV) and GSA Enterprise Operations programs ($47 million). Revenues for the fiscal year increased $135 million, or 3% compared to the prior year, primarily due to revenues earned on contracts obtained through the acquisition of Scitor (which occurred in the second quarter of the prior year period), revenues on newly awarded programs including the ACV and GSA Enterprise Operations programs ($138 million) and revenues due to one additional week in the current year period ($88 million). These increases were partially offset by lower activity on our supply chain and logistics services programs as the result of the loss of two contracts in the prior year ($75 million), the expected decline on the Assault Amphibious Vehicle program as we near completion of the prototyping phase ($25 million), and various other decreases across our contract portfolio due to programs that have ended or have experienced lower activity. Revenues from work performed jointly with our former parent company also decreased, as expected, as we complete pre-separation joint work ($22 million). Operating income for the quarter increased $7 million to 5.9% of revenues, up from 5.0% for the prior year quarter. This increase was primarily due to lower acquisition and integration expenses ($10 million), lower intangible asset amortization ($5 million) and cost savings initiatives ($6 million). These increases were partially offset by higher bid and proposal (B&P) activity to address a strong pipeline of opportunities ($6 million), lease exit costs ($5 million) and lower revenue volume ($4 million).
